WEBB, J.
This is an action to recover judgment against defendant for a purchase made by his wife, in which the defense interposed was that the purchase was made without the knowledge or consent of defendant, who appeals from a judgment in favor of plaintiff, as demanded.
There was some conflict in the evidence relative to whether or not defendant authorized the purchase by his wife, but the evidence conclusively established that the property was purchased for and inured to the benefit of the community, and that the husband with knowledge of the purchase had accepted the property and installed same in a building owned by the community and occupied by him and his wife as their residence.
It is apparent that if defendant did not authorize his wife to make the purchase, he ratified same, and we are of the opinion that the judginent holding him liable as head, and master of the community for the purchase price was correct (Standard Mfg. Co. v. Dupuis, 6 La. App. 476; Brook-Mays & Co. v. Riles et al., 12 La. App. 178, 125 So. 475; Denekamp v. Heisler et al., 12 La. App. 471, 126 So. 447), and the judgment' is affirmed, at appellant’s 'cost.